GLICKSTEIN, Judge,
concurring specialty-
I agree with the majority opinion and add two thoughts. First, to explain my views, it is a given that $60,000 was to be the starting point for the parties in their rene-gotiations. Their lease agreement provides in paragraph 11:
11. RENEGOTIATED RENT
Notwithstanding provisions herein to the contrary, each and every four years, for example January 1, 1983 then January 1, 1987 etc. the yearly rent set forth in paragraph 3 shall be renegotiated by the Lessor and Lessee, based upon a $60,-000.00 per year rental. If agreement cannot be reached as to the yearly rental, both parties hereby agree to binding arbitration.
What the parties meant by “renegotiated” is the cause of the problem. To me, the term is unorthodox for a lease in that "adjusted” would seem to be more commonplace and more restrictive than the word selected by the parties. Having hammered out an original bargain, the parties appear to have created a burden for themselves every four years to hammer it out again, subject to the above given.
Second, at oral argument I expressed concern that the dispute between these parties could be the “Hialeah-Gulfstream” of the 80’s and 90’s and urged that some consideration be given to the establishment of ground rules on remand that might eliminate otherwise automatic litigation every four years.